Citation Nr: 0326280	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
shoulder injury

2.  Entitlement to service connection for residuals of a left 
knee injury


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

In October 1981, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claim for service connection for residuals of a 
left shoulder injury.  The RO sent him a letter that same 
month notifying him of that decision and apprising him of his 
procedural and appellate rights.  But he did not appeal.

More recently, in March 2001, the RO denied the veteran's 
petition to reopen this previously denied claim.  He appealed 
to the Board of Veterans' Appeals (Board).

Even more recently, in August 2002, the veteran filed an 
additional claim for service connection for residuals of a 
left knee injury.  The RO denied his claim in September 2002.  
In October 2002, he submitted a Statement in Support of 
Claim, VA Form 21-4138, in which he referred to an ankle 
injury and expressed his belief that his knee injury had been 
"confused with the ankle injury."  His claim regarding the 
purported ankle injury has not yet been adjudicated by the RO 
and, therefore, must be referred there, first, for 
appropriate development and consideration.  See Bruce v. 
West, 11 Vet. App. 405, 408 (1998).




REMAND

In the October 2002 VA Form 21-4138, cited above, the veteran 
expressed his disagreement with the September 2002 denial of 
service connection for residuals of a left knee injury.  Read 
liberally, this is a notice of disagreement (NOD) with the 
decision as to that claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.201 (2002).  The NOD also is timely.  See 38 
C.F.R. §§ 20.302 (2002).  But this claim has not been 
addressed in a statement of the case (SOC).  The veteran also 
has not been given an opportunity to perfect an appeal to the 
Board concerning this specific issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  Consequently, this claim must be remanded to the 
RO, as opposed to merely referred there.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  See also 38 C.F.R. § 20.200 
(2002); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  This is especially important to point 
out here because, in an August 22, 2002, letter to the 
veteran to comply with the VCAA, the RO impermissibly 
indicated that a response was required within 30 days (i.e., 
by September 22, 2002)-when, in actuality, the holding in 
the PVA case makes it clear that he had one year to respond.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  In so doing, the RO must 
inform the veteran that he may submit 
buddy statements concerning his left 
shoulder injury while in the military, as 
there was a notation in service of 
multiple shoulder dislocations or 
injuries.  The RO also must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO must send the veteran an SOC 
concerning the issue of his entitlement 
to service connection for residuals of a 
left knee injury.  He and his 
representative also must be advised that 
a timely substantive appeal, such as a VA 
Form 9 or equivalent statement, still 
must be submitted in response to the SOC 
to "perfect" an appeal to the Board 
concerning this particular issue.  They 
must be advised, as well, of the time 
period in which to perfect an appeal.  
And if, and only if, they perfect a 
timely appeal concerning this claim 
should it be returned to the Board.

3.  Also inform the veteran that VA has 
performed a search that did not reveal 
any morning reports, and that he may 
submit such additional evidence that may 
be of assistance in locating his other 
service medical records (SMRs).  The RO 
also should forward to him, as he 
has requested, a complete copy of his 
available SMRs. 

4.  As well, the RO should request that 
the veteran specify when in 1973 he 
underwent treatment at the Lake City, 
Florida, VA Medical Center (VAMC) 
(to which he referred in his July 1985 
letter).  The RO should then attempt to 
obtain these records.

5.  Ask, too, that the veteran provide 
information (names, dates, addresses, 
etc.) for all relevant treatment that he 
has received since service from both VA 
and non-VA (private or other) medical 
facilities for his left shoulder.  Ask 
that he complete and return the 
appropriate releases (VA Form 21-4142) so 
the RO can obtain his confidential 
medical records from each private care 
provider indicated.  This should include, 
but is not limited to, all records from 
Drs. Woodham and Hazouri.

Upon receipt of the appropriate releases, 
the RO should request all private 
treatment records indicated, if any, and 
associate all received with the file.  If 
any request for private treatment records 
is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2002).



6.  If there is new and material evidence 
to reopen the claim for service 
connection for residuals of a 
left shoulder injury, the RO should 
consider scheduling the veteran for an 
appropriate VA medical examination or 
seek a VA medical opinion as to the 
nature, time of onset, and etiology of 
the left shoulder disability.  See 38 
C.F.R. §3.159(e)(4).  If such an 
examination is ordered or opinion sought, 
the RO must make the claims folder 
available to the physician and ask that 
he or she confirm that he or she has 
reviewed the claims folder for a review 
of the veteran's pertinent medical 
history.  In the case of an examination, 
all necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  

The physician should express an opinion 
indicating whether it is at least as 
likely as not that any current 
left shoulder disability is a residual of 
an injury sustained in service.  If no 
opinion can be rendered, please explain 
why this is not possible.  

The report should be completely legible.  
If an examination form is used to guide 
an examination, the submitted examination 
report must include the questions to 
which answers are provided.

7.  If the claim for the left shoulder 
remains denied, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.



No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




